NOTICE OF ALLOWANCE
Status of the Claims
	This Notice of Allowance is submitted in response to the amendment filed on 1/24/22.
	Examiner notes that this application is a continuation of 16/425163, which is now US Patent No. 10984446.
	Examiner further notes that Applicant filed a Terminal Disclaimer, which was approved by the Office on 1/24/22.
	Examiner further notes Applicant’s priority date of 5/29/19.
	Claims 1, 4, 7-8, 11, 14, and 17-18 have been amended.
	Claims 6 and 16 have been cancelled and incorporated into the independent claims.
	Therefore, claims 1-5, 6-15, and 17-20 are currently pending.
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Withdrawal of Rejections
	The previous double patenting rejection has been withdrawn in response to the aforementioned Terminal Disclaimer.
	The rejection under 35 USC 101 has also been withdrawn in response to Applicant’s amendments.  Specifically, even though the claims are still directed to an abstract idea, the independent claims now disclose additional elements such as filtering data, formatting data, feeding the filtered data into a predictive model, and iteratively training a predictive model to generate a prediction score.  Examiner contends that these elements, in combination, are more meaningful than the abstract idea of predicting ideal content for a user based on current and historical interaction data.  For at least this reason, the rejection has been withdrawn.
	The previous rejections under 35 USC 103 have also been withdrawn in response to Applicant’s amendments.  This is explained in detail below.
Reasons for Allowance
	In order to sufficiently anticipate the amended claims, the invention now requires five or more references, which Examiner contends would not have been obvious to one of ordinary skill in the art to combine.
	Menendez (20160042401), for example, discloses a method for:
Receiving historical user characteristics data including characteristics of a plurality of historical users of a data management system (Paragraphs 41-42);
Receiving promotional message characteristics data including characteristics of historical promotional messages that were presented to the historical users by the data management system (Fig. 2; Paragraph 45);
Receiving data indicating a user’s interaction with an ad (Paragraph 46);
Generating training set data from the historical user characteristics data, the historical promotional message characteristics data, and the interaction data (Fig. 1; Paragraphs 29, 37, and 40); and
Training, with the training set data and a machine learning process, a predictive model to determine probabilities that current users of the data management system will select current promotional messages if the current promotional messages are presented to the current users (Paragraphs 37-38).
	However, similar to that of the parent application, neither this nor any other reasonable combination of references discloses a method for training the predictive model to generate a probability that a new user of the system will select a new promotional message by: filtering out user-message pairs associated with a clickthrough rate of zero; formatting user data and message data into one or more selected formats; feeding the formatted user data, the formatted message data, and remaining user-message pairs to a predictive model; iteratively training a predictive model, using a machine learning process, to generate a probability score indicating a likelihood that a given system user would select a given promotional message if presented to a given system user based on the formatted user data, formatted message data, and remaining user-message pairs; and using the trained predictive model to identify which of a plurality of promotional messages is most likely to be selected by a new system user.
	The NPL reference (Mobasher et al.) describes a method for personalizing content for users based on their web usage data, but does not disclose any elements of the machine learning process described above.
	Therefore, for at least these reasons, the rejections under 35 USC 103 have been withdrawn.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681